DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 12/23/2021 is/are being considered by the examiner.
Claims 10-28 are pending:
Claims 1-9 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive. The drawing objections of record have been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are mostly persuasive.  The majority of the claim objections of record has been withdrawn. 
Claim 10 still has an instance of inconsistent antecedent basis indication, see section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn. 
The rejection of claim 28 is maintained due to the issue remaining.
The office notes that Claim 28 status indicates that there is an amendment, however no amendment is visible.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections of record by Gendraud (US 7,114,914), Plemmons (US 5,205,115), and Morgenstern (US 8,708,638) have been fully considered and are persuasive.  The of the 35 USC 103 art rejections of record has been withdrawn.
In particular, applicant’s amendments to claim 10 overcome the rejection of record.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 10
L10-11, “said at least one tube” has inconsistent antecedent basis indication of “the” vs “said” for a single given structure
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28
L3-4, amend as follows “[[an]]the annular outer turbine casing according to claim 10; and [[a]]the device for cooling the annular outer turbine casing according to claim 10[[,]]” as the presented claim language renders the claim indefinite, as the metes and bounds of the claim are unknown, as there are multiple issues regarding antecedent basis and unknown scope of recited structure.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-20, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhardt (US 4,841,726).
Claim 10
Burkhardt discloses:
“A device for cooling an annular outer turbine casing (best seen Fig5-7), the device comprising: 
at least one tube extending circumferentially around the annular outer turbine casing (chambers 33, 33’, 33’’, turbine housing 10) and having an air inlet intended for conveying cooling air (openings 34), the at least one tube having a radially inner wall (inner wall 13) provided with cooling air discharge openings (bores 11) and a radially outer wall arranged radially opposite the radially inner wall (outer wall that contains openings 34), 
an air inlet manifold (best seen Fig10, channel 8, air inlet manifold flow near labels 34), the air inlet of the at least one tube opening into the air inlet manifold (best seen Fig10), 
characterized in that the at least one tube comprises an intermediate wall extending over a circumferential portion of the at least one tube from the air inlet of said at least one tube (best seen Fig5-7, strip 37, 37’, 37’’), the intermediate wall being located radially between the radially inner wall and the radially outer wall (best seen Fig5-7), the radially inner wall and the intermediate wall forming a first air conveying duct (best seen Fig5-7, chamber 33), the radially outer wall and the intermediate wall forming a second air conveying duct extending circumferentially (best seen Fig5-7, chamber 36), from the air inlet of the at least one tube to beyond the first air conveying duct (best seen Fig5-7), 
wherein the intermediate wall has a first end through which it is connected to the air inlet manifold (best seen Fig5-7, 10), and a second end circumferentially remote from the first end, the second end joining the radially inner wall (best seen Fig5-7).”
Claim 11
Burkhardt discloses: “The device according to claim 10, wherein the intermediate wall extends circumferentially over an angle between 0 and 45 [degree symbol] from the air inlet (best seen Fig7), the radially inner wall and the radially outer wall each extending at an angle between 0 and 90 [degree symbol] from the air inlet (best seen Fig7).”
Claim 13
Burkhardt discloses: “The device according to claim 11, wherein a cross-section of the at least one tube decreases with a circumferential position relative to the air inlet (best seen Fig6/7, the cross-section of each of chambers 33/36 decrease circumferentially from their respective central maximums).”
Claim 15
Burkhardt discloses: “The device according to claim 11, wherein a cross-section of the at least one tube and the first air conveying duct and the second air conveying duct is substantially square (best seen Fig5) or rectangular (best seen Fig6/7).”
Claim 18
Burkhardt discloses: “The device according to claim 11, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 12
Burkhardt discloses: “The device according to claim 10, wherein a cross-section of the at least one tube decreases with a circumferential position relative to the air inlet (best seen Fig6/7, the cross-section of each of chambers 33/36 decrease circumferentially from their respective central maximums).”
Claim 16
Burkhardt discloses: “The device according to claim 12, wherein a cross-section of the at least one tube and the first air conveying duct and the second air conveying duct is substantially square (best seen Fig5) or rectangular (best seen Fig6/7).”
Claim 19
Burkhardt discloses: “The device according to claim 12, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 14
Burkhardt discloses: “The device according to claim 10, wherein a cross-section of the at least one tube and the first air conveying duct and the second air conveying duct is substantially square (best seen Fig5) or rectangular (best seen Fig6/7).”
Claim 20
Burkhardt discloses: “The device according to claim 14, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 17
Burkhardt discloses: “The device according to claim 10, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 27
Burkhardt discloses: 
“A turbine assembly (best seen Fig1-7, 10, turbine housing 10, turbine blades 15), comprising 
the annular outer turbine casing according to claim 10 (turbine housing 10) and 
the device for cooling the annular outer turbine casing according to claim 10 (see claim 10), located radially outside the annular outer turbine casing (best seen Fig1-7,10), 
the air discharge openings being oriented towards the annular outer turbine casing (best seen Fig5-7).”
Claim 28
Burkhardt discloses: 
“A turbine for a turbomachine (turbine 5), comprising 
an annular outer turbine casing (turbine housing 10) and 
a device for cooling the annular outer turbine casing according to claim 10 (see claim 10), located radially outside the annular outer turbine casing (best seen Fig1-7,10), 
the air discharge openings being oriented towards the annular outer turbine casing (best seen Fig5-7).”


Allowable Subject Matter
Claim 21-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21-25
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “each tube being axially offset from each other tube” in combination with the remaining limitations of the claim.
Claim 26 would be allowable based on dependency.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745          

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745